DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claim amendment filed on 09/19/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed on 09/19/2022, with respect to claim rejections under 35 USC § 103, have been considered but are moot in view of a new ground of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 10, 11, 13-17 and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumura et al (US 2022/0183039 A1).
Consider claim 1:
Matsumura discloses a method comprising: 
receiving, by a wireless device, a medium access control control element (MAC CE) indicating a transmission configuration indication (TCI) state index (see Fig. 2A and paragraph 0134, where Matsumura describes that a user equipment (UE) receives a MAC CE which activates TCI states #0 and #2) is associated with:
a first TCI state (see Fig. 2A and paragraph 0134, where Matsumura describes TCI state #0), of a first antenna panel (see Fig. 2B and paragraph 0136, where Matsumura describes that TCI state #0 corresponds to panel #0; see paragraph 0103, where Matsumura describes that panel #0 is an antenna panel), for uplink transmissions (see paragraph 0137, where Matsumura describes that panel #0 is used to transmit a PUCCH beam #0 which is an uplink control channel beam); and
a second TCI state (see Fig. 2A and paragraph 0134, where Matsumura describes TCI state #2), of a second antenna panel (see Fig. 2B and paragraph 0136, where Matsumura describes that TCI state #2 corresponds to panel #1; see paragraph 0103, where Matsumura describes that panel #1 is an antenna panel), for uplink transmissions (see paragraph 0137, where Matsumura describes that panel #1 is used to transmit a PUCCH beam #1 which is a uplink control channel beam);
receiving a downlink control information (DCI) indicating the TCI state index (see Fig. 3A and paragraph 0140, where Matsumura describes that the UE receives a DCI which indicates TCI state #2 out of the TCI state #0 and TCI state #2); 
determining, based on the association indicated by the MAC CE, that the first TCI state and the second TCI state are associated with the TCI state index indicated in the DCI (see paragraph 0140, where Matsumura describes that the DCI designates TCI state #2 out of the TCI state #0 and TCI state #2 that are activated by the MAC CE);
transmitting, via the first antenna panel, one or more first signal based on the first TCI state (see Fig. 3B and paragraph 0141, where Matsumura describes that the UE transmits a signal from panel #1 corresponding to TCI state #2); and
transmitting, via the second antenna panel, one or more second signal based on the second TCI state (see Fig. 3B and paragraph 0142, where Matsumura describes that the UE may transmit a signal from panel #0 corresponding to TCI state #0).
Consider claims 11 and 20:
Matsumura discloses a wireless device (see Fig. 4 and paragraph 0151-0155, where Matsumura describes a user equipment (UE) that communicates wirelessly with a base station) comprising: 
one or more processors (see Fig. 7 and paragraphs 0222-0223, where Matsumura describes that each of the UE and the base station comprises a processor 1001); and
memory storing instructions that, when executed by the one or more processors (see Fig. 7 and paragraphs 0228-0230, where Matsumura describes that each of the UE and the base station comprises a memory 1002 that stores instructions for the processor 1001), cause the wireless device to:
receive a medium access control control element (MAC CE) indicating a transmission configuration indication (TCI) state index (see Fig. 2A and paragraph 0134, where Matsumura describes that the user equipment (UE) receives a MAC CE which activates TCI states #0 and #2) is associated with:
a first TCI state (see Fig. 2A and paragraph 0134, where Matsumura describes TCI state #0), of a first antenna panel (see Fig. 2B and paragraph 0136, where Matsumura describes that TCI state #0 corresponds to panel #0; see paragraph 0103, where Matsumura describes that panel #0 is an antenna panel), for uplink transmissions (see paragraph 0137, where Matsumura describes that panel #0 is used to transmit a PUCCH beam #0 which is an uplink control channel beam); and
a second TCI state (see Fig. 2A and paragraph 0134, where Matsumura describes TCI state #2), of a second antenna panel (see Fig. 2B and paragraph 0136, where Matsumura describes that TCI state #2 corresponds to panel #1; see paragraph 0103, where Matsumura describes that panel #1 is an antenna panel), for uplink transmissions (see paragraph 0137, where Matsumura describes that panel #1 is used to transmit a PUCCH beam #1 which is a uplink control channel beam);
receive a downlink control information (DCI) indicating the TCI state index (see Fig. 3A and paragraph 0140, where Matsumura describes that the UE receives a DCI which indicates TCI state #2 out of the TCI state #0 and TCI state #2); 
determine, based on the association indicated by the MAC CE, that the first TCI state and the second TCI state are associated with the TCI state index indicated in the DCI (see paragraph 0140, where Matsumura describes that the DCI designates TCI state #2 out of the TCI state #0 and TCI state #2 that are activated by the MAC CE);
transmit, via the first antenna panel, one or more first signal based on the first TCI state (see Fig. 3B and paragraph 0141, where Matsumura describes that the UE transmits a signal from panel #1 corresponding to TCI state #2); and
transmit, via the second antenna panel, one or more second signal based on the second TCI state (see Fig. 3B and paragraph 0142, where Matsumura describes that the UE may transmit a signal from panel #0 corresponding to TCI state #0).
Consider claims 3 and 13:
Matsumura discloses the invention of claims 1 and 11 above. Matsumura discloses: the first TCI state and the second TCI state are uplink TCI states or downlink TCI states (see paragraph 0134, where Matsumura describes that the activated TCI states #0 and #2 are down link (DL) TCI states).
Consider claims 4 and 14:
Matsumura discloses the invention of claims 1 and 11 above.  Matsumura discloses: each of the first TCI state and the second TCI state comprises a reference signal used to derive spatial relation information for transmitting transport blocks (see paragraph 0137, where Matsumura describes that TCI state #0 has a reference RS for a spatial relation (beam) to transmit PUCCH beam #0, and that TCI state #2 has a reference RS for a spatial relation (beam) to transmit PUCCH beam #1).
Consider claims 5 and 15:
Matsumura discloses the invention of claims 4 and 14 above. Matsumura discloses: the reference signal comprises at least one of: a channel state information reference signal (CSI-RS); a synchronization signal/physical broadcast channel (SSB/PBCH) block; or a sounding reference signal (SRS) (see paragraph 0037, where Matsumura describes that the reference signal may be: a channel state information reference signal (CSI-RS), a synchronization signal block (SSB), and a sounding reference signal (SRS)).
Consider claim 6:
Matsumura discloses the method of claim 1 above. Matsumura discloses: each of the first antenna panel and the second antenna panel is associated with a respective set of TCI states (see Fig. 2B and paragraph 0136, where Matsumura describes that TCI state #0 corresponds to panel #0, and that TCI state #2 corresponds to panel #1; see paragraph 0103, where Matsumura describes that panel #0 and panel #1 are antenna panels).
Consider claim 7:
Matsumura discloses the method of claim 6 above. Matsumura discloses: the respective set of TCI states for each of the first antenna panel and the second antenna panel is mapped with same bit fields of a MAC CE for activation (see paragraph 0137, where Matsumura describes a respective PUCCH spatial relation is associated with each TCI state; see paragraph 0062, where Matsumura describes that a PUCCH spatial relation activation MAC CE is expressed by 24 bits).
Consider claims 8 and 17:
Matsumura discloses the invention of claims 1 and 11 above.  Matsumura discloses: the DCI comprising a bitfield indicating the TCI state index (see paragraph 0119, where Matsumura describes that the DCI includes bits for TCI field).
Consider claims 10 and 19:
	Matsumura discloses the invention of claims 1 and 11 above. Matsumura discloses: transmitting, via the first antenna panel, the one or more first transport blocks with a same spatial domain transmission filter as used for a transmission or a reception of a first reference signal (RS) of the first TCI state (see paragraph 0080, where Matsumura describes that the UE may transmit signal by using the same spatial domain filter as a spatial domain filter for reception of reference signal CSI-RS).
Consider claim 16:
Matsumura discloses the wireless device of claim 11 above. Matsumura discloses: each of the first antenna panel and the second antenna panel is associated with a respective set of TCI states (see Fig. 2B and paragraph 0136, where Matsumura describes that TCI state #0 corresponds to panel #0, and that TCI state #2 corresponds to panel #1; see paragraph 0103, where Matsumura describes that panel #0 and panel #1 are antenna panels), and wherein the respective set of TCI states for each of the first antenna panel and the second antenna panel is mapped with same bit fields of a MAC CE for activation (see paragraph 0137, where Matsumura describes a respective PUCCH spatial relation is associated with each TCI state; see paragraph 0062, where Matsumura describes that a PUCCH spatial relation activation MAC CE is expressed by 24 bits).
Consider claim 21:
Matsumura discloses the invention of claim 1 above. Matsumura discloses: receiving a radio resource control (RRC) that associates the first antenna panel with a first set of TCI states and the second antenna panel with a second set of TCI states (see paragraph 0088, where Matsumura describes that TCL state may be associated with a panel ID, and the association may be explicitly configured by RRC signaling).
Consider claim 22:
Matsumura discloses the invention of claim 1 above. Matsumura discloses: determining the first TCI state and the second TCI state based on the TCI state index being associated with the first TCI state and the second TCI state (see Fig. 2A and paragraph 0134, where Matsumura describes that a user equipment (UE) receives a MAC CE which activates TCI states #0 and #2; see paragraph 0042, where Matsumura describes that the UE may respectively activate the TCI states by using the MAC CE which indicates the TCI states).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al (US 2022/0183039 A1), as applied to claims 1 and 11 above, and further in view of Raghavan et al. (US 2020/0314934 A1).
Consider claims 9 and 18:
Matsumura discloses the invention of claims 1 and 11 above. Matsumura does not specifically disclose: the TCI state index indicates a same TCI state index for each of the first antenna panel and the second antenna panel.
Raghavan teaches: a same TCI state index for each of a first antenna panel and a second antenna panel (see paragraph 0094, where Raghavan describes antenna panels associated with one single TCI state).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the TCI state index indicates a same TCI state index for each of the first antenna panel and the second antenna panel, as taught by Raghavan to modify the method of Matsumura in order to improve dynamic switching, as discussed by Raghavan (see paragraph 0006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/            Primary Examiner, Art Unit 2631